UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                    No. 16-4450
                                 ________________

                                DARREN M. NANCE,

                                               Appellant
                                          v.

            CITY OF NEWARK; NEWARK POLICE DEPARTMENT;
            THE MAYOR, SHARPE JAMES; JOSEPH J. SANTIAGO;
              THOMAS C. O’REILLY; ROBERT K. RANKIN, JR.;
               MITCHELL MCQUIRE; MICHAEL O’CONNOR;
            JAMES DAVID O’CONNOR; WILLIE E. UNDERWOOD;
                 IRVING B. GULLER; JOSE OMAR COLON;
                 CHADRAKANT PATEL; JAMES E. TUNIS;
            ISABELLA CASTELLANOS; VINCENT BONGERMINO;
                JOHN DOES (1-10); RICHARD PARABOSCHI;
        NICHOLAS MARESCA; ANTHONY CAMPOS; JOHN ZAKOWSKI
                            ________________

                     Appeal from the United States District Court
                            for the District of New Jersey
                       (D.C. Civil Action No. 2-97-cv-06184)
                      District Judge: Honorable Jose L. Linares
                                 ________________

     Before: AMBRO, KRAUSE, Circuit Judges and CONTI, Chief District Judge

                   SUR PETITION FOR PANEL REHEARING
                     __________________________________


      The petition for panel rehearing filed by Appellant in the above entitled case

having been submitted to the judges who participated in the decision of this Court.



 Honorable Chief Judge Joy Flowers Conti, District Court Judge for the Western District
of Pennsylvania, sitting by designation.
Appellant's Reply was considered by the Court. It is hereby ORDERED that the petition for

rehearing by the panel is GRANTED, in part and the Opinion and Judgment entered

October 27, 2017 are vacated. A new Opinion and Judgment will be filed forthwith.

                                               By the Court,

                                               s/ Thomas L. Ambro, Circuit Judge
Dated:       February 1, 2018
SLC/cc:      Darren M. Nance
             John S. Favate, Esq.
             Samuel J. Halpern, Esq.




                                           2